DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed September 23, 2021. Claims 1-20 are still pending in the present application. This Action is made FINAL.

Claim Rejections - 35 USC § 112
Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “physical downlink shared channel… overlaps with the sub-band”. However, the specification does not disclose such feature.
Claims 6, 11 and 16 include the same limitation and are rejected for the same reason above.
Claims 2-5, 7-20, 12-15 and 17-20 are rejected for being dependent on claims 1, 6, 11 and 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noh et al. (US 2019/0246412, hereinafter Noh)
Regarding claim 1, Noh teaches a method performed by a base station (BS) (base station 200 - FIG. 30) in a wireless communication system, the method comprising:
maintaining a contention window for a sub-band associated with multiple sub-band channel access (The base station may update the CWS. The CWS q may be updated to a value between X and Y. The X and Y values are configurable parameters - [0108]), wherein the contention window for the sub-band is maintained based on a hybrid automatic repeat request - acknowledgement (HARQ-ACK) feedback (the CWS may be updated/adjusted in the form of the square of 2 or the multiple of 2. In association with PDSCH transmission, the CWS may be updated/adjusted based on feed-back/report (e.g., HARQ ACK/NACK) of the user equipment or updated/adjusted based on base station sensing – [0108]) corresponding to a physical downlink shared channel in a reference duration for a downlink channel occupancy (In association with PDSCH transmission, the CWS may be updated/adjusted based on feed-back/report (e.g., HARQ ACK/NACK) of the user equipment or updated/adjusted based on base station sensing – [0108]. Reference window: It means a time interval at which the DL transmission (e.g., PDSCH) corresponding to the HARQ/ACK feedback set is performed in the unlicensed band (e.g., LTE-U cell) – [0138]. The reference window may be (1) a single subframe, (2) multi (for example, two) subframes, or (3) all subframes where the HARQ-ACK feedback is usable – [0151]. A user equipment receives a PDCCH (alternatively, EPDCCH) in a subframe #n-k (S802) and receives a PDSCH indicated by the PDCCH in the same subframe (S804). The PDCCH transmits scheduling information (that is, DL grant) and the PDSCH transmits one or a plurality of (e.g., two) transport blocks (TBs) (alternatively, codeword Thereafter, the user equipment may transmit an ACK/NACK for the PDSCH (that is, transport block) in a subframe #n – [0071]), and the physical downlink shared channel at least partially overlaps with the sub-band (DL transmission (for example, the PDSCH) for the carrier in the unlicensed band -[0155]. In other word, the carrier used by PDSCH is overlapped with an “unlicensed band”. In the unlicensed band, multiple communication facilities can be used simultaneously without limit… interference problem with a conventional wireless communication device (e.g., wireless LAN device) using the unlicensed band may occur – [0004]); 
identifying a number within a largest contention window among contention windows of a plurality of sub-bands (The base station generates the random number N in the CW. N is used as a counter during the back-off process  – [0107]. Note it is understood the random number is to be generated from the CWS of the carrier having the largest CWS in the CWS as indicated in [0328] ); 
sensing the sub-band based on the number and a defer duration (The base station may update the CWS. The CWS q may be updated to a value between X and Y. The X and Y values are configurable parameters. CWS update/adjustment may be performed whenever N is generated (dynamic back-off) and semi-statically performed at a predetermined time interval (semi-static back-off). The CWS may be updated/adjusted based on exponential back-off or binary back-off. That is, the CWS may be updated/adjusted in the form of the square of 2 or the multiple of 2. In association with PDSCH transmission, the CWS may be updated/adjusted based on feed-back/report (e.g., HARQ ACK/NACK) of the user equipment or updated/adjusted based on base station sensing – par [0108]. The base station senses the channel during one ECCA slot interval (T) – par [0111])
transmitting a physical downlink shared channel on the sub-band, in case that the sub-band is sensed to be idle (the base station verifies whether the channel is idle for an ECCA defer period…- [0109],  The base station verifies whether N is 0. When N is 0, the base station may perform the signal association with PDSCH” – [0108]).
Regarding claim 2, Noh teaches claim 1 and further teaches wherein the reference duration comprises a first slot for transmission of the physical downlink shared channel (Reference window: It means a time interval at which the DL transmission (e.g., PDSCH) corresponding to the HARQ/ACK feedback set is performed in the unlicensed band (e.g., LTE-U cell) – [0138]. The reference window may be (1) a single subframe, (2) multi (for example, two) subframes, or (3) all subframes where the HARQ-ACK feedback is usable – [0151]. A user equipment receives a PDCCH (alternatively, EPDCCH) in a subframe #n-k (S802) and receives a PDSCH indicated by the PDCCH in the same subframe (S804). The PDCCH transmits scheduling information (that is, DL grant) and the PDSCH transmits one or a plurality of (e.g., two) transport blocks (TBs) (alternatively, codeword (CW)) according to a transmission mode. Thereafter, the user equipment may transmit an ACK/NACK for the PDSCH (that is, transport block) in a subframe #n – [0071]).
Regarding claim 3, Noh teaches claim 1 and further teaches wherein the physical downlink shared channel is transmitted across the plurality of sub-bands including the sub-band (the cross carrier scheduling is configured – [0068]. PDSCH transmission in the reference subframe transmitted in all the carriers of the set C – [0322]. DL transmission (for example, the PDSCH) for the carrier in the unlicensed band -[0155]. In other word, the carrier used by PDSCH is overlapped with an “unlicensed band”.  In the unlicensed band, multiple communication facilities can be used simultaneously without limit… interference problem with a conventional wireless communication device (e.g., wireless LAN device) using the unlicensed band may occur – [0004]).
Regarding claim 4, Noh teaches claim 1 and further teaches wherein an initial value of the contention window for the sub-band is identified as a minimum value (the data is successfully transmitted, a CW size (CWS) is reset to an initial value (CWmin) – par [0088]).
Regarding claim 5, Noh teaches claim 1 and further teaches wherein the downlink channel occupancy is a latest downlink channel occupancy (A user equipment receives a PDCCH (alternatively, EPDCCH) in a subframe #n-k (S802) and receives a PDSCH indicated by the PDCCH in the same subframe (S804). The PDCCH transmits scheduling information (that is, DL grant) and the PDSCH transmits one or a plurality of (e.g., two) transport blocks (TBs) (alternatively, codeword (CW)) according to a transmission mode. Thereafter, the user equipment may transmit an ACK/NACK for the PDSCH (that is, transport block) in a subframe #n – [0071]).
Regarding claim 6, Noh teaches a method performed by a terminal (user equipment 100 - FIG. 30) in a wireless communication system, the method comprising: 
transmitting, to a base station (BS), a hybrid automatic repeat request - acknowledgement (HARQ-ACK) feedback corresponding to a physical downlink shared channel (In association with PDSCH transmission, the CWS may be updated/adjusted based on feed-back/report (e.g., HARQ ACK/NACK) of the user equipment or updated/adjusted based on base station sensing – [0108]))  in a reference duration for a downlink channel occupancy (In association with PDSCH transmission, the CWS may be updated/adjusted based on feed-back/report (e.g., HARQ ACK/NACK) of the user equipment or updated/adjusted based on base station sensing – [0108]. Reference window: It means a time interval at which the DL transmission (e.g., PDSCH) corresponding to the HARQ/ACK feedback set is performed in the unlicensed band (e.g., LTE-U cell) – [0138]. The reference window may be (1) a single subframe, (2) multi (for example, two) subframes, or (3) all subframes where the HARQ-ACK feedback is usable – [0151]. A user equipment receives a PDCCH (alternatively, EPDCCH) in a subframe #n-k (S802) and receives a PDSCH indicated by the PDCCH in the same subframe (S804). The PDCCH transmits scheduling information (that is, DL grant) and the PDSCH transmits one or a plurality of (e.g., two) transport blocks (TBs) (alternatively, codeword (CW)) according to a transmission mode. Thereafter, the user equipment may transmit an ACK/NACK for the PDSCH (that is, transport block) in a subframe #n – [0071]); and 
receiving, from the BS, a physical downlink shared channel on a sub-band, in case that the sub-band is sensed based on a number and a defer duration (The base station generates the random number N in the CW. N is used as a counter during the back-off process  – [0107]. The base station may update the CWS. The CWS q may be updated to a value between X and Y. The X and Y values are configurable parameters. CWS update/adjustment may be performed whenever N is generated (dynamic back-off) and semi-statically performed at a predetermined time interval (semi-static back-off). The CWS may be updated/adjusted based on exponential back-off or binary back-off. That is, the CWS may be updated/adjusted in the form of the square of 2 or the multiple of 2. In association with PDSCH transmission, the CWS may be updated/adjusted based on feed-back/report (e.g., HARQ ACK/NACK) of the user equipment or updated/adjusted based on base station sensing – par [0108]. The base station senses the channel during one ECCA slot interval (T) – par [0111]) to be idle (the base station verifies whether the channel is idle for an ECCA defer period…- [0109],  The base station verifies whether N is 0. When N is 0, the base station may perform the signal transmitting process (S1208) – [0110],  FIG. 12, step S1216, S1218, S1208 - [0109]-[0110]. The transmission is “association with PDSCH” – [0108]).
 wherein a contention window for a sub-band associated with multiple sub-band channel access (DL transmission (for example, the PDSCH) for the carrier in the unlicensed band -[0155]) is maintained based on the HARQ-ACK feedback (the CWS may be updated/adjusted in the form of the square of 2 or the multiple of 2. In association with PDSCH transmission, the CWS may be updated/adjusted based on feed-back/report (e.g., HARQ ACK/NACK) of the user equipment or updated/adjusted based on base station sensing – [0108]),
wherein the number is identified within a largest contention window among contention windows of a plurality of sub-bands (The base station generates the random number N in the CW. N is used as a counter during the back-off process  – [0107]. Note it is understood the random number is to 
wherein the physical downlink shared channel at least partially overlaps with the sub- band (DL transmission (for example, the PDSCH) for the carrier in the unlicensed band -[0155]. In other word, the carrier used by PDSCH is overlapped with an “unlicensed band”. In the unlicensed band, multiple communication facilities can be used simultaneously without limit… interference problem with a conventional wireless communication device (e.g., wireless LAN device) using the unlicensed band may occur – [0004]).
Regarding claim 7, Noh teaches claim 6 and further teaches wherein the reference duration comprises a first slot for transmission of the physical downlink shared channel (Reference window: It means a time interval at which the DL transmission (e.g., PDSCH) corresponding to the HARQ/ACK feedback set is performed in the unlicensed band (e.g., LTE-U cell) – [0138]. The reference window may be (1) a single subframe, (2) multi (for example, two) subframes, or (3) all subframes where the HARQ-ACK feedback is usable – [0151]. A user equipment receives a PDCCH (alternatively, EPDCCH) in a subframe #n-k (S802) and receives a PDSCH indicated by the PDCCH in the same subframe (S804). The PDCCH transmits scheduling information (that is, DL grant) and the PDSCH transmits one or a plurality of (e.g., two) transport blocks (TBs) (alternatively, codeword (CW)) according to a transmission mode. Thereafter, the user equipment may transmit an ACK/NACK for the PDSCH (that is, transport block) in a subframe #n – [0071]).
Regarding claim 8 Noh teaches claim 6 and further teaches wherein the physical downlink shared channel is received across the plurality of sub-bands including the sub-band (the cross carrier scheduling is configured – [0068]. PDSCH transmission in the reference subframe transmitted in all the carriers of the set C – [0322]. DL transmission (for example, the PDSCH) for the carrier in the unlicensed band -[0155]. In other word, the carrier used by PDSCH is overlapped with an “unlicensed band”.  In the 
Regarding claim 9, Noh teaches claim 6 and further teaches wherein an initial value of the contention window for the sub-band is identified as a minimum value (the data is successfully transmitted, a CW size (CWS) is reset to an initial value (CWmin) – par [0088])
Regarding claim 10, Noh teaches claim 1 and further teaches wherein the downlink channel occupancy is a latest downlink channel occupancy (A user equipment receives a PDCCH (alternatively, EPDCCH) in a subframe #n-k (S802) and receives a PDSCH indicated by the PDCCH in the same subframe (S804). The PDCCH transmits scheduling information (that is, DL grant) and the PDSCH transmits one or a plurality of (e.g., two) transport blocks (TBs) (alternatively, codeword (CW)) according to a transmission mode. Thereafter, the user equipment may transmit an ACK/NACK for the PDSCH (that is, transport block) in a subframe #n – [0071]).

Regarding claim 11, Noh teaches a base station (BS), comprising: a transceiver; and a controller (Base station 200 - FIG. 30) configured to: 
maintain a contention window for a sub-band associated with multiple sub-band channel access (The base station may update the CWS. The CWS q may be updated to a value between X and Y. The X and Y values are configurable parameters - [0108]. DL transmission (for example, the PDSCH) for the carrier in the unlicensed band -[0155]), wherein the contention window for the sub-band is maintained based on a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback (the CWS may be updated/adjusted in the form of the square of 2 or the multiple of 2. In association with PDSCH transmission, the CWS may be updated/adjusted based on feed-back/report (e.g., HARQ ACK/NACK) of the user equipment or updated/adjusted based on base station sensing – [0108]) corresponding to a physical downlink shared channel in a reference duration for a downlink channel occupancy (In association with PDSCH transmission, the CWS may be updated/adjusted based on feed-back/report (e.g., HARQ ACK/NACK) of the user equipment or updated/adjusted based on base station sensing – [0108]. Reference window: It means a time interval at which the DL transmission (e.g., PDSCH) corresponding to the HARQ/ACK feedback set is performed in the unlicensed band (e.g., LTE-U cell) – [0138]. The reference window may be (1) a single subframe, (2) multi (for example, two) subframes, or (3) all subframes where the HARQ-ACK feedback is usable – [0151]. A user equipment receives a PDCCH (alternatively, EPDCCH) in a subframe #n-k (S802) and receives a PDSCH indicated by the PDCCH in the same subframe (S804). The PDCCH transmits scheduling information (that is, DL grant) and the PDSCH transmits one or a plurality of (e.g., two) transport blocks (TBs) (alternatively, codeword (CW)) according to a transmission mode. Thereafter, the user equipment may transmit an ACK/NACK for the PDSCH (that is, transport block) in a subframe #n – [0071]), and the physical downlink shared channel at least partially overlaps with the sub-band (DL transmission (for example, the PDSCH) for the carrier in the unlicensed band -[0155]. In other word, the carrier used by PDSCH is overlapped with an “unlicensed band”. In the unlicensed band, multiple communication facilities can be used simultaneously without limit… interference problem with a conventional wireless communication device (e.g., wireless LAN device) using the unlicensed band may occur – [0004], 
identify a number within a largest contention window among contention windows of a plurality of sub-bands (The base station generates the random number N in the CW. N is used as a counter during the back-off process  – [0107]. Note it is understood the random number is to be generated from the CWS of the carrier having the largest CWS in the CWS as indicated in [0328]);
sense the sub-band based on the number and a defer duration (The base station may update the CWS. The CWS q may be updated to a value between X and Y. The X and Y values are configurable parameters. CWS update/adjustment may be performed whenever N is generated (dynamic back-off) , and 
transmit a physical downlink shared channel on the sub-band, in case that the sub- band is sensed to be idle (the base station verifies whether the channel is idle for an ECCA defer period…- [0109],  The base station verifies whether N is 0. When N is 0, the base station may perform the signal transmitting process (S1208) – [0110],  FIG. 12, step S1216, S1218, S1208 - [0109]-[0110]. The transmission is “association with PDSCH” – [0108]).
Regarding claim 12, Noh teaches claim 11 and further teaches wherein the reference duration comprises a first slot for transmission of the physical downlink shared channel (Reference window: It means a time interval at which the DL transmission (e.g., PDSCH) corresponding to the HARQ/ACK feedback set is performed in the unlicensed band (e.g., LTE-U cell) – [0138]. The reference window may be (1) a single subframe, (2) multi (for example, two) subframes, or (3) all subframes where the HARQ-ACK feedback is usable – [0151]. A user equipment receives a PDCCH (alternatively, EPDCCH) in a subframe #n-k (S802) and receives a PDSCH indicated by the PDCCH in the same subframe (S804). The PDCCH transmits scheduling information (that is, DL grant) and the PDSCH transmits one or a plurality of (e.g., two) transport blocks (TBs) (alternatively, codeword (CW)) according to a transmission mode. Thereafter, the user equipment may transmit an ACK/NACK for the PDSCH (that is, transport block) in a subframe #n – [0071]).
Regarding claim 13, Noh teaches claim 11 and further teaches wherein the physical downlink shared channel is transmitted across the plurality of sub-bands including the sub-band (the cross  carrier in the unlicensed band -[0155]. In other word, the carrier used by PDSCH is overlapped with an “unlicensed band”.  In the unlicensed band, multiple communication facilities can be used simultaneously without limit… interference problem with a conventional wireless communication device (e.g., wireless LAN device) using the unlicensed band may occur – [0004]).
Regarding claim 14, Noh teaches claim 11 and further teaches wherein an initial value of the contention window for the sub-band is identified as a minimum value (the data is successfully transmitted, a CW size (CWS) is reset to an initial value (CWmin) – par [0088])
Regarding claim 15, Noh teaches claim 11 and further teaches wherein the downlink channel occupancy is a latest downlink channel occupancy (A user equipment receives a PDCCH (alternatively, EPDCCH) in a subframe #n-k (S802) and receives a PDSCH indicated by the PDCCH in the same subframe (S804). The PDCCH transmits scheduling information (that is, DL grant) and the PDSCH transmits one or a plurality of (e.g., two) transport blocks (TBs) (alternatively, codeword (CW)) according to a transmission mode. Thereafter, the user equipment may transmit an ACK/NACK for the PDSCH (that is, transport block) in a subframe #n – [0071]).

Regarding claim 16, Noh teaches a terminal, comprising: a transceiver; and a controller (User equipment 100 - FIG. 30) configured to: transmit, to a base station (BS), a hybrid automatic repeat request - acknowledgement (HARO-ACK) feedback corresponding to a physical downlink shared channel (In association with PDSCH transmission, the CWS may be updated/adjusted based on feed-back/report (e.g., HARQ ACK/NACK) of the user equipment or updated/adjusted based on base station sensing – [0108])) in a reference duration for a downlink channel occupancy (In association with PDSCH transmission, the CWS may be updated/adjusted based on feed-back/report (e.g., HARQ ACK/NACK) of receives a PDSCH indicated by the PDCCH in the same subframe (S804). The PDCCH transmits scheduling information (that is, DL grant) and the PDSCH transmits one or a plurality of (e.g., two) transport blocks (TBs) (alternatively, codeword (CW)) according to a transmission mode. Thereafter, the user equipment may transmit an ACK/NACK for the PDSCH (that is, transport block) in a subframe #n – [0071]),
receive, from the BS, a physical downlink shared channel on a sub-band, in case that the sub-band is sensed based on a number and a defer duration (The base station generates the random number N in the CW. N is used as a counter during the back-off process  – [0107]. The base station may update the CWS. The CWS q may be updated to a value between X and Y. The X and Y values are configurable parameters. CWS update/adjustment may be performed whenever N is generated (dynamic back-off) and semi-statically performed at a predetermined time interval (semi-static back-off). The CWS may be updated/adjusted based on exponential back-off or binary back-off. That is, the CWS may be updated/adjusted in the form of the square of 2 or the multiple of 2. In association with PDSCH transmission, the CWS may be updated/adjusted based on feed-back/report (e.g., HARQ ACK/NACK) of the user equipment or updated/adjusted based on base station sensing – par [0108]. The base station senses the channel during one ECCA slot interval (T) – par [0111])  to be idle (the base station verifies whether the channel is idle for an ECCA defer period…- [0109],  The base station verifies whether N is 0. When N is 0, the base station may perform the signal transmitting process (S1208) – association with PDSCH” – [0108]), 
wherein a contention window for a sub-band associated with multiple sub-band channel access (DL transmission (for example, the PDSCH) for the carrier in the unlicensed band -[0155]) is maintained based on the HARQ-ACK feedback (the CWS may be updated/adjusted in the form of the square of 2 or the multiple of 2. In association with PDSCH transmission, the CWS may be updated/adjusted based on feed-back/report (e.g., HARQ ACK/NACK) of the user equipment or updated/adjusted based on base station sensing – [0108]), 
wherein the number is identified within a largest contention window among contention windows of a plurality of sub-bands (The base station generates the random number N in the CW. N is used as a counter during the back-off process  – [0107]. Note it is understood the random number is to be generated from the CWS of the carrier having the largest CWS in the CWS as indicated in [0328]), and 
wherein the first physical downlink shared channel at least partially overlaps with the sub-band (DL transmission (for example, the PDSCH) for the carrier in the unlicensed band -[0155]. In other word, the carrier used by PDSCH is overlapped with an “unlicensed band”. In the unlicensed band, multiple communication facilities can be used simultaneously without limit… interference problem with a conventional wireless communication device (e.g., wireless LAN device) using the unlicensed band may occur – [0004]).
Regarding claim 17, Noh teaches claim 16 and further teaches wherein the reference duration comprises a first slot for transmission of the physical downlink shared channel (Reference window: It means a time interval at which the DL transmission (e.g., PDSCH) corresponding to the HARQ/ACK feedback set is performed in the unlicensed band (e.g., LTE-U cell) – [0138]. The reference window may be (1) a single subframe, (2) multi (for example, two) subframes, or (3) all subframes where the HARQ-ACK feedback is usable – [0151]. A user equipment receives a PDCCH (alternatively, EPDCCH) in a receives a PDSCH indicated by the PDCCH in the same subframe (S804). The PDCCH transmits scheduling information (that is, DL grant) and the PDSCH transmits one or a plurality of (e.g., two) transport blocks (TBs) (alternatively, codeword (CW)) according to a transmission mode. Thereafter, the user equipment may transmit an ACK/NACK for the PDSCH (that is, transport block) in a subframe #n – [0071]).
mode. Thereafter, the user equipment may transmit an ACK/NACK for the PDSCH (that is, transport block) in a subframe #n – [0071]).
Regarding claim 18 Noh teaches claim 16 and further teaches wherein the physical downlink shared channel is received across the plurality of sub-bands including the sub-band (the cross carrier scheduling is configured – [0068]. PDSCH transmission in the reference subframe transmitted in all the carriers of the set C – [0322]. DL transmission (for example, the PDSCH) for the carrier in the unlicensed band -[0155]. In other word, the carrier used by PDSCH is overlapped with an “unlicensed band”.  In the unlicensed band, multiple communication facilities can be used simultaneously without limit… interference problem with a conventional wireless communication device (e.g., wireless LAN device) using the unlicensed band may occur – [0004]).
Regarding claim 19, Noh teaches claim 16 and further teaches wherein an initial value of the contention window for the sub-band is identified as a minimum value (the data is successfully transmitted, a CW size (CWS) is reset to an initial value (CWmin) – par [0088])
Regarding claim 20, Noh teaches claim 16 and further teaches wherein the downlink channel occupancy is a latest downlink channel occupancy (A user equipment receives a PDCCH (alternatively, EPDCCH) in a subframe #n-k (S802) and receives a PDSCH indicated by the PDCCH in the same subframe (S804). The PDCCH transmits scheduling information (that is, DL grant) and the PDSCH transmits one or a plurality of (e.g., two) transport blocks (TBs) (alternatively, codeword (CW)) according to a transmission .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/QUOC THAI N VU/               Primary Examiner, Art Unit 2642